OPINION — AG — **** COUNTY COMMISSIONERS — AUTHORITY TO SELL COUNTY OWNED PROPERTY **** THE BOARD OF COUNTY COMMISSIONERS DOES HAVE THE AUTHORITY TO SELL COUNTY OWNED REAL PROPERTY PROVIDED THE PROVISIONS OF 19 Ohio St. 1961 342 [19-342] 19 Ohio St. 1961 344 [19-344] ARE EXPLICITLY FOLLOWED. THE BOARD OF COUNTY COMMISSIONERS ALSO HAS THE AUTHORITY TO SELL PERSONAL PROPERTY OF THE COUNTY PROVIDED, HOWEVER, THAT THE DISPOSITION OF ANY TOOLS, APPARATUS, MACHINERY, OR EQUIPMENT MUST BE MADE PURSUANT TO THE PROVISIONS OF 19 Ohio St. 1961 421 [19-421] CITE: 19 Ohio St. 1961, 342-344 [19-342] — [19-344] (MARVIN C. EMERSON) ** SEE: OPINION 73-271 (1973) ** ** SEE: OPINION NO. 74-138 (1974) **